Case 7:19-cv-00863-EKD-JCH Document 96 Filed 06/15/21 Page 1 of 3 Pageid#: 458




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                              )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )       Civil Action No. 7:19-cv-00863
                                                   )
 BEN CALDWELL, et al.,                             )       By: Elizabeth K. Dillon
                                                   )           United States District Judge
        Defendants.                                )

                           MEMORANDUM OPINION AND ORDER

        Before the court are separate motions to dismiss filed by each of the three defendants in this

 action: Detective Alan W. Buzzard (Dkt. No. 70), Virginia State Police Special Agent Ben

 Caldwell (Dkt. No. 73), and Officer Greg Gardner (Dkt. No. 75.) Plaintiff Travis Wayne Tolley

 alleges three causes of action: (1) unlawful search and seizure, (2) unlawful detention, and (3)

 unlawful limitation of religious freedom (free exercise). (Third Am. Compl., Dkt. No. 69;

 Proposed Fourth Am. Compl., Dkt. No. 90-1.) Defendants Buzzard and Gardner move to dismiss

 the second and third causes of action. Defendant Caldwell moves to dismiss all three causes of

 action. The court held a hearing on the motions on February 12, 2021. (Dkt. No. 92.)

 Following the hearing, the parties stipulated to the dismissal with prejudice of third cause of action

 regarding religious freedom in the third amended complaint and the proposed fourth amended

 complaint. (Dkt. No. 93.)

        For the reasons stated on the record at the hearing, the court found that Tolley’s allegations

 are sufficient to state a claim under the Fourth Amendment regarding search and seizure. The

 only question the court took under advisement was whether the court should examine the claim set



                                                   1
Case 7:19-cv-00863-EKD-JCH Document 96 Filed 06/15/21 Page 2 of 3 Pageid#: 459




 forth in the first cause of action incident by incident. First, Caldwell’s motion sought to dismiss

 the first cause of action in its entirety. Second, “[a] plain reading of Rule 12(b)(6) indicates that

 the rule may be used only to dismiss a ‘claim’ in its entirety.” Charles v. Front Royal Volunteer

 Fire & Rescue Dep’t, Inc., 21 F. Supp. 3d 620, 629 (W.D. Va. 2014) (quoting Janis v. Nelson, No.

 CR 09-5019-KES, 2009 WL 4505935, at *7 (D.S.D. Nov. 24, 2009) (citations omitted)). Thus,

 Caldwell’s motion will be denied with respect to the first cause of action.

        For the reasons stated on the record at the hearing, defendants’ motions will be denied with

 respect to the second cause of action – unlawful detention.

        The third cause of action has now been dismissed with prejudice by joint stipulation, so the

 only other motion pending is plaintiff’s motion for leave to file a fourth amended complaint.

 Defendants do not oppose this motion, which will be granted. By granting leave to file a fourth

 amended complaint, the court does not reinstate any claims dismissed with respect to the third

 amended complaint. The only claims that plaintiff may proceed with in the fourth amended

 complaint are the claims the court did not dismiss when addressing the third amended complaint:

 plaintiff’s first cause of action for unlawful search and seizure against defendants Buzzard,

 Caldwell, and Gardner, and plaintiff’s second cause of action for unlawful detention against

 defendants Buzzard, Caldwell, and Gardner. 1

        It is HEREBY ORDERED that defendants’ motions to dismiss (Dkt. Nos. 70, 73, 75) are

 GRANTED IN PART and DENIED IN PART, consistent with the foregoing.

        It is FURTHER ORDERED that plaintiff’s motion for leave to file a fourth amended

 complaint (Dkt. No. 90) is GRANTED.

        1
            The stipulation of dismissal as to count three applies to the fourth amended complaint. (Dkt. No. 93.)



                                                          2
Case 7:19-cv-00863-EKD-JCH Document 96 Filed 06/15/21 Page 3 of 3 Pageid#: 460




           The clerk is directed to send a copy of the memorandum opinion and order to all counsel of

 record.

           Entered: June 15, 2021.

                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   3
